
	

115 S3271 IS: No Money Bail Act
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3271
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2018
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the use of payment of money as a condition of pretrial release in Federal criminal
			 cases, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the No Money Bail Act.
		2.Prohibition of money bail in Federal criminal cases
 Notwithstanding any provision of Federal law, no justice, judge, or other judicial official in any court created by or under article III of the Constitution of the United States may use payment of money as a condition of pretrial release in any criminal case.
 3.Alternative bail systemsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
			
				NNAlternative Pretrial Protocol
					3041.
						Grants
						(a)Grants authorized
 (1)Alternatives to money bailThe Assistant Attorney General may make grants to State and tribal court systems and eligible entities for developing alternatives to the use of payment of money bail as a condition of pretrial release with respect to criminal cases.
 (2)National Pretrial Reporting ProgramThe Assistant Attorney General may make grants to eligible entities to implement a National Pretrial Reporting Program to collect data on the processing of defendants by courts of States and units of local government.
							(b)Use of funds for alternatives to money bail grants
 (1)In generalAmounts received under a grant under subsection (a)(1) shall be used for developing expanded alternatives to preventive detention programs that perform more effective evidence-based pretrial practices and result in annual statistically significant decreases in the pretrial detention populations of States and units of local government.
 (2)Right to counselAn eligible entity receiving a grant under subsection (a)(1) shall provide a defendant with counsel at the earlier of—
 (A)as soon as is feasible after custodial restraint; or (B)the first appearance before a committing magistrate, judge, or other judicial officer.
 (3)Limit on detentionAn eligible entity receiving a grant under subsection (a)(1), with respect to a defendant— (A)may not use preventive detention if an alternative measure is sufficient to ensure a court appearance and public safety;
 (B)may not use an alternative measure to preventive detention developed under paragraph (1) if release of the defendant on unsecured bond or recognizance is sufficient to ensure a court appearance and public safety; and
 (C)may use preventive detention only if a judicial officer determines, by clear and convincing evidence, that detention is necessary.
 (4)Preventive detention protocolAn eligible entity receiving a grant under subsection (a)(1) shall— (A)grant a defendant the right to appeal a preventive detention order within 48 hours of the order; and
 (B)review the preventive detention order on a monthly basis. (c)Data reportEach entity receiving a grant under subsection (a)(1) shall submit to the Assistant Attorney General, for each fiscal year during which the entity expends amounts received under the grant, a data report on the money bail program of the State or Indian tribe, at such time and in such manner as the Assistant Attorney General may reasonably require, which shall—
 (1)be broken down by the demographic variables of age group, sex, race and ethnicity, disability, and income of the defendant;
 (2)include the percentage of defendants detained in jail or prison who are released from jail or prison prior to case disposition, broken down by demographic variables of age group, sex, race and ethnicity, disability, income, and release condition;
 (3)provide the average time to release from jail for defendants who are released pretrial, broken down by demographic variables of age group, sex, race and ethnicity, disability, income, and release condition;
 (4)provide the percentage of defendants who are detained for the entire duration of the pretrial phase of their case, broken down by demographic variables of age group, sex, race and ethnicity, disability, income, and reason for detention;
 (5)provide the average duration of the period defendants who are not released are in custody in a prison or jail before the disposition of their case, broken down by demographic variables of age group, sex, race and ethnicity, disability, income, and reason for detention;
 (6)provide the percentage of defendants released from custody before trial who appeared at all court appearances for which the court expected them to appear during the pretrial phase of their case, broken down by demographic variables of age group, sex, race and ethnicity, disability, income, and release condition;
 (7)provide the percentage of defendants released from custody before trial who were not arrested for or charged with a new crime during the pretrial phase of their case, broken down by demographic variables of age group, sex, race and ethnicity, disability, income, and release condition;
 (8)provide data on the access of defendants to counsel, including the number of counsel appointments for indigent defendants and the outcomes of pretrial release decisions based on whether counsel was provided;
 (9)provide data on the case outcomes of defendants who were released on recognizance, placed in an alternative to detention program developed under subsection (b)(1), or placed in preventive detention; and
 (10)provide data on the cost per defendant of preventive detention and each form of alternative to detention developed under subsection (b)(1).
							(d)Allocation of funds
 (1)In generalFor fiscal year 2018, of the amounts appropriated to the Office, the Assistant Attorney General shall use such sums as are necessary to carry out this part.
							(2)Equitable distribution
 The Assistant Attorney General shall ensure that grants awarded under this section are equitably distributed among the geographical regions and between urban and rural populations, including Indian tribes, consistent with the objective of reducing recidivism among criminal offenders.
 (e)Contract AuthorityEach entity receiving a grant under subsection (a)— (1)may contract with nongovernmental community-based organizations to—
 (A)operate community-based supervision programs; and (B)develop evaluation metrics for carrying out effective pretrial practices; and
 (2)may not use funds to contract with an entity offering for-profit pretrial services. . 4.Ineligibility for certain funds Section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156) is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking in paragraph (2) and inserting in paragraphs (2) and (3); and
 (B)by adding at the end the following:  (3)EligibilityBeginning with the third fiscal year beginning after the date of enactment of the No Money Bail Act, the Attorney General may not allocate any amounts appropriated to carry out this subpart to any State that uses payment as a condition of pretrial release with respect to a criminal case.; and
 (2)in subsection (f)— (A)by striking If the Attorney General and inserting:
					
 (1)In generalIf the Attorney General; and (B)by adding at the end the following:
					
 (2)State ineligible due to system of bailNotwithstanding paragraph (1), if the Attorney General determines, with respect to any grant period, that a State is ineligible under subsection (a)(3), the Attorney General shall reallocate any amounts allocated to the State or that would have been allocated to the State for such period—
 (A)among the other eligible States; and (B)in proportion to allocations among eligible States under subsection (a)..
 5.GAO AssessmentNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct an assessment of pretrial systems used by States in place of the use of payment of money bail as a condition of pretrial release with respect to criminal cases, which shall include an—
 (1)an assessment of the effectiveness of the pretrial systems; (2)a measurement of any disparities on the basis of any classification protected under Federal nondiscrimination laws or the nondiscrimination laws of the applicable State in the use of the pretrial systems; and
 (3)a measurement of any disparities on the basis of socioeconomic status. 